ORDER

This matter came before the Court on the Joint Petition for Reprimand by Consent submitted by the Attorney Grievance Commission of Maryland, Petitioner, and Henry W. Stewart, Respondent. The Court having considered the Petition, it is this 17th day of June, 2003.
ORDERED, by the Court of Appeals of Maryland that the Respondent, Henry W. Stewart, be, and he is hereby, reprimanded for his violation of Rule 1.8(c) of the Maryland Rules of Professional Conduct for preparing an instrument giving him a substantial gift from his client, who was not related to him and was not represented by independent counsel in connection with the gift.